UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6470


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONAS LEE ELLISON, a/k/a June, a/k/a Gully,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:07-cr-00018-NKM-1)


Submitted:   May 31, 2012                     Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonas Lee Ellison, Appellant Pro Se.   Craig Jon Jacobsen, I,
Assistant  United  States  Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jonas Lee Ellison appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).           We have reviewed the record and find no

reversible error.         Accordingly, we grant leave to proceed in

forma pauperis and affirm for the reasons stated by the district

court.    United States v. Ellison, No. 6:07-cr-00018-NKM-1 (W.D.

Va. Feb. 29, 2012).           We dispense with oral argument because the

facts    and    legal   contentions    are   adequately   presented    in   the

materials      before   the    court   and   argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                        2